                       Case 17-23426-MAM            Doc 244     Filed 10/30/18     Page 1 of 5




         ORDERED in the Southern District of Florida on October 29, 2018.




                                                                  Mindy A. Mora, Judge
                                                                  United States Bankruptcy Court
_____________________________________________________________________________
                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                              www.flsb.uscourts.gov

        In re:                                                  Case No. 17-23426-MAM
                                                                Chapter 11
                 ROBERT MATTHEWS,


                                 Debtor         /

                                                AMENDED ORDER
                                    (I) APPROVING DISCLOSURE STATEMENT;
                             (II) SETTING HEARING ON CONFIRMATION OF PLAN;
                                (III) SETTING HEARING ON FEE APPLICATIONS;
                                     (IV) SETTING VARIOUS DEADLINES; AND
                              (V) DESCRIBING PLAN PROPONENT'S OBLIGATIONS

                        CONFIRMATION HEARING AND HEARING ON FEE APPLICATIONS:
                                    December 11, 2018 at 1:30 P.M.

                                                     LOCATION:
                                               United States Bankruptcy Court
                                               Flagler Waterview Building,
                                                 1515 North Flagler Dr.,
                                                8th Floor, Courtroom: A,
                                               West Palm Beach, FL 33401
                       PROPONENT'S DEADLINE FOR SERVING THIS ORDER,
                       DISCLOSURE STATEMENT, PLAN, AND BALLOT:

                                 November 1, 2018 (40 days before Confirmation Hearing)

                        DEADLINE FOR OBJECTIONS TO CLAIMS:

                                  November 1, 2018 (40 days before Confirmation Hearing)
        LF-32B (rev. 12/01/09)
               Case 17-23426-MAM            Doc 244        Filed 10/30/18      Page 2 of 5



               DEADLINE FOR FEE APPLICATIONS:
                          November 20, 2018 (21 days before Confirmation Hearing)
               PROPONENT'S DEADLINE FOR SERVING NOTICE OF FEE APPLICATIONS:

                          November 27, 2018 (14 days before Confirmation Hearing)

               DEADLINE FOR OBJECTIONS TO CONFIRMATION:

                          November 27, 2018 (14 days before Confirmation Hearing)
               DEADLINE FOR FILING BALLOTS ACCEPTING OR REJECTING PLAN:

                          November 27, 2018 (14 days before Confirmation Hearing)

               PROPONENT'S DEADLINE FOR FILING PROPONENT'S REPORT AND
               CONFIRMATION AFFIDAVIT:

                          December 6, 2018 (three business days before Confirmation Hearing)

               DEADLINE FOR INDIVIDUAL DEBTOR TO FILE “CERTIFICATE FOR
               CONFIRMATION REGARDING PAYMENT OF DOMESTIC SUPPORT
               OBLIGATIONS AND FILING OF REQUIRED TAX RETURNS”:

                          December 6, 2018 (three business days before Confirmation Hearing)


        The court conducted a hearing on September 11, 2018 to consider approval of the disclosure

statement filed by Debtor (the "plan proponent"). The court finds that the disclosure statement (as

amended, if amendments were announced by the plan proponent or required by the court at the hearing)

contains "adequate information" regarding the plan in accordance with 11 U.S.C. §1125(a).

        Therefore, pursuant to 11 U.S.C. §1125(b) and Bankruptcy Rule 30l7(b), the disclosure

statement is approved.

        This order sets a hearing to consider confirmation of the plan ("confirmation hearing"), a hearing

on fee applications and sets forth the deadlines and requirements relating to confirmation provided in the

Bankruptcy Code, Bankruptcy Rules and Local Rules of this court.

        1.      HEARING TO CONSIDER CONFIRMATION OF PLAN

        The court has set a hearing to consider confirmation of the plan for the date and time indicated above

as "CONFIRMATION HEARING".               The confirmation hearing may be continued to a future date by

notice given in open court at the confirmation hearing.


LF-32B (rev. 12/01/09)                           Page 2 of 6
                 Case 17-23426-MAM            Doc 244        Filed 10/30/18      Page 3 of 5



           2.      DEADLINE FOR FILING AND HEARING ON FEE APPLICATIONS

           The last day for filing and serving fee applications is indicated above as "DEADLINE FOR FEE

APPLICATIONS". All prospective applicants for compensation, including attorneys, accountants and

other professionals, shall file applications which include actual time and costs, plus an estimate of

additional time and costs to be incurred through confirmation. At or prior to confirmation, applicants must

file a supplement with documentation supporting the estimated time and costs. Fee applications shall be

timely filed with the court and served (with all exhibits, including documentation of estimated time) on (i) the

debtor; (ii) the plan proponent (if other than the debtor); (iii) all committees that have been appointed; (iv)

any chapter 11 trustee or Examiner that has been appointed; and (v) the U.S. Trustee.

           Fee applications will be set for hearing together with the confirmation hearing. The plan proponent

shall serve notice of all fee applications pursuant to paragraph 6 below. The plan proponent shall file a

certificate of service as required under Local Rule 2002-1(F).


           3.      DEADLINE FOR OBJECTIONS TO CONFIRMATION

           The last day for filing and serving objections to confirmation of the plan is indicated above as

"DEADLINE FOR OBJECTIONS TO CONFIRMATION". Objections to confirmation shall be filed with

the court and served on (i) the debtor; (ii) the plan proponent (if other than the debtor); (iii) all committees

that have been appointed; (iv) any chapter 11 trustee or examiner that has been appointed; and (v) the U.S.

Trustee.

        4.      DEADLINE FOR FILING BALLOTS ACCEPTING OR REJECTING PLAN
        The last day for filing a ballot accepting or rejecting the plan is indicated above as "DEADLINE

FOR FILING BALLOTS ACCEPTING OR REJECTING PLAN". All parties entitled to vote should

receive a ballot from the plan proponent by U.S. Mail pursuant to paragraph 6(A) of this order. If you

receive a ballot but your entire claim has been objected to, you will not have the right to vote until the

objection is resolved, unless you request an order under Bankruptcy Rule 3018(a) temporarily allowing

your claim for voting purposes.

        5.        DEADLINE FOR OBJECTIONS TO CLAIMS

LF-32B (rev. 12/01/09)                             Page 3 of 6
               Case 17-23426-MAM             Doc 244        Filed 10/30/18     Page 4 of 5



        The last day for filing and serving objections to claims is indicated above as "DEADLINE FOR

OBJECTIONS TO CLAIMS".               All objections to claims must be filed before this date unless the

deadline is extended by further order.

        6.      PLAN PROPONENT'S OBLIGATIONS

        (A)      On or before the date indicated above as "PROPONENT'S DEADLINE FOR SERVING

THIS ORDER, DISCLOSURE STATEMENT, PLAN, AND BALLOT" the plan proponent shall serve a

copy of this order, the approved disclosure statement (with all amendments, if amendments                were

announced by the plan proponent or required by the court at the disclosure hearing), and the plan on all

creditors, all equity security holders, and all other parties in interest, as required by the Bankruptcy Rules

(including those entities as described in Bankruptcy Rule 3017(f)) and the Local Rules, including those listed

on a “Master Service List” required to be filed pursuant to Local Rules 2002-1(H). At the time of serving

this order, the Local Form “Ballot and Deadline for Filing Ballot Accepting or Rejecting Plan”,

customized as required by Local Rule 3018-1 shall be served via U.S. Mail on all creditors and equity

security holders entitled to vote on the plan. The plan proponent shall file a certificate of service as

required under Local Rule 2002-1(F).

        (B)      On or before the date indicated above as "PROPONENT'S DEADLINE FOR SERVING

NOTICE OF FEE APPLICATIONS”, the plan proponent shall serve a notice of hearing of all fee

applications, identifying each applicant and the amounts requested. The notice shall be served on all

creditors, all equity security holders, and all other parties in interest as required by the Bankruptcy and

Local Rules, including those listed on a “Master Service List” required to be filed pursuant to Local Rules

2002-1(H). The plan proponent shall file a certificate of service as required under Local Rule 2002-1(F).

        (C)      On or before 5:00 p.m. on the date indicated above as “PROPONENT'S DEADLINE

FOR FILING PROPONENT'S REPORT AND CONFIRMATION AFFIDAVIT”, the plan proponent shall

file with the court the Local Form “Certificate of Proponent of Plan on Acceptance of Plan, Report on

Amount to be Deposited, Certificate of Amount Deposited and Payment of Fees,” and the Local Form

“Confirmation Affidavit”. The “Confirmation Affidavit” shall set forth the facts upon which the plan


LF-32B (rev. 12/01/09)                            Page 4 of 6
                Case 17-23426-MAM             Doc 244        Filed 10/30/18      Page 5 of 5



 proponent relies to establish that each of the requirements of 11 U.S.C. §1129 are satisfied.             The

 “Confirmation Affidavit” should be prepared so that by reading it, the court can easily understand the

 significant terms of the plan and other material facts relating to confirmation of the plan. The individual

 executing the “Confirmation Affidavit” shall be present at the confirmation hearing.

         If the plan proponent does not timely comply with any of the requirements of this order, the court

 may impose sanctions at the confirmation hearing without further notice including dismissal, conversion

 of the case to chapter 7, or the striking of the plan. The court will also consider dismissal or conversion at

 the confirmation hearing at the request of any party or on the court's own motion.

         7.       [If debtor is an individual] the debtor shall file, on or before the date indicated above, the

 Local Form “Certificate for Confirmation Regarding Payment of Domestic Support Obligations and Filing

 of Required Tax Returns”.

                                                     ###

Submitted by:

Florida Bankruptcy Advisors, P.L.
Christian Panagakos, Esquire
Attorney for Debtor
120 E. Oakland Park Blvd., Suite 207
Fort Lauderdale, Florida 33334
Phone: (954) 600-8990
Fax: (954) 692-9070
CP@FloridaBankruptcyAdvisors.com

Christian Panagakos, Esq. is directed to serve a conformed copy of this Order as prescribed herein, and in
accordance with any applicable local rules or applicable bankruptcy rules and file with the court a
certificate of service conforming with Local Rule 2002-1(F).




 LF-32B (rev. 12/01/09)                            Page 5 of 6
